Citation Nr: 0825254	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-40 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Service connection for bladder cancer, bilateral carotid 
artery blockage, angioplasty, kidney problems, and blocked 
veins from the neck down.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1952 to October 
1954.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran maintains that he incurred several disorders 
during service as a result of exposure to ionizing radiation.  
The veteran maintains that he was exposed to radiation while 
working in a military capacity as a radar operator with the 
military contractor Raytheon Corporation.  

The record indicates that the veteran's service medical 
records could not be obtained because they may have been 
destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991) (where records are apparently lost while in the 
possession of the government, a heightened obligation applies 
to consider carefully the benefit-of-the-doubt rule).  As 
such, the record does not contain evidence indicating in-
service treatment for his claimed disorders, or evidence 
indicating possible exposure to radiation pursuant to his in-
service duties.  

Nevertheless, the Board finds that additional development may 
yield evidence pertinent to the veteran's claims.  As the 
veteran and his representative have noted, service personnel 
records are still outstanding.  And, records from Raytheon 
Corporation have not been requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide a 
notification letter to the veteran, 
pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), that 
specifically details requirements in 
cases involving claims of service 
connection due to ionizing radiation.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2.  The RO should attempt to obtain 
service personnel records pertaining to 
the veteran's service.  

3.  After this additional development 
has been conducted, the RO should then 
offer the veteran a VA compensation 
examination and opinion if warranted.    

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




